SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

807
CA 14-01765
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION UNDER
ARTICLE 7 OF THE REAL PROPERTY TAX LAW BY
SHOPPINGTOWN MALL, LLC (LBUBS),
PETITIONER-RESPONDENT,

                      V                                            ORDER

ASSESSOR, BOARD OF ASSESSORS AND BOARD OF
ASSESSMENT REVIEW OF TOWN OF DEWITT,
TOWN OF DEWITT, RESPONDENTS-RESPONDENTS,
AND JAMESVILLE DEWITT CENTRAL SCHOOL
DISTRICT, INTERVENOR-RESPONDENT.
-----------------------------------------
SHOPPINGTOWN MALL NY, LLC, PROPOSED
INTERVENOR-APPELLANT.


CRONIN, CRONIN, HARRIS & O’BRIEN, P.C., UNIONDALE (RICHARD CRONIN OF
COUNSEL), FOR PROPOSED INTERVENOR-APPELLANT.

COOPER ERVING & SAVAGE LLP, ALBANY (DAVID C. ROWLEY OF COUNSEL), FOR
PETITIONER-RESPONDENT.

CERIO LAW OFFICES, SYRACUSE (DAVID W. HERKALA OF COUNSEL), FOR
RESPONDENTS-RESPONDENTS.

BOND, SCHOENECK & KING, LLP, SYRACUSE (KATHLEEN M. BENNETT OF
COUNSEL), FOR INTERVENOR-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered July 10, 2014 in a proceeding
pursuant to RPTL article 7. The order denied the motion of
Shoppingtown Mall NY, LLC to intervene.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 12, 2015                       Frances E. Cafarell
                                                Clerk of the Court